  8:20-cv-00123-RGK-PRSE Doc # 25 Filed: 04/22/21 Page 1 of 1 - Page ID # 75




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

JOHN KEVIN WALTON,

                       Plaintiff,                                    8:20CV123

        vs.
                                                                 MEMORANDUM
NEMANJA VIDAKOVIC, Officer;                                       AND ORDER
ZACHARY KINSELLA, Officer; GABRIEL
PENAHERRERA, KATIE STENNECHE,
Sargent; TAMMIE JENSEN, Mental Health
Coordinator; CAPTAIN WEST; and LT.
MORRISON,

                       Defendants.


        On March 10, 2021, the court ordered Plaintiff to file an amended complaint that sets
forth a viable claim against proper defendants within 30 days, in the absence of which “this
matter will be dismissed without further notice.” (Filing 24.) To date, Plaintiff has not filed an
amended complaint or taken any other action in this case.

       IT IS THEREFORE ORDERED that:

       1.      This case is dismissed without prejudice for failure to prosecute this matter
diligently and for failure to comply with this court’s orders; and

       2.      Judgment shall be entered by separate document.

       DATED this 22nd day of April, 2021.

                                                    BY THE COURT:


                                                    Richard G. Kopf
                                                    Senior United States District Judge
